DETAILED ACTION
The Examiner acknowledges the applicant's submission of the amendment dated 2/22/2021.  

REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim Rejections - 35 USC ' 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4 and 9-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bianchini et al (US 10,423,455).

	Regarding Claim 1, Bianchini teaches a computer system, comprising: 
	a plurality of storage apparatuses that provide a volume to a computer (storage apparatuses corresponding to nodes, C8 L3-14, which provides a virtual machine [volume], C8 L53-64, the computer may be a client as shown in Fig. 12, C20 L52-C21 L8); and 
	a storage management device that manages the plurality of storage apparatuses (the storage management device corresponding to the element that implements the steps of Fig. 8, C11 L40-50), wherein when a new volume is to be created in any storage apparatus of the plurality of storage apparatuses (step 106 of Fig. 8), the storage management device selects a storage apparatus in which a difference between feature amounts of a plurality of volumes provided to the computer by each storage apparatus increases (the feature amounts corresponding to the HDD IOPS value for each VM provided to the computer, collected at step 102 of Fig. 8, which increases by adding an amount of a VM’s “predicted HDD IOPS value” at step 112 of Fig. 8 for a selected node), wherein a feature amount is a volume usage capacity and a volume performance requirement in each storage apparatus (volume performance requirement corresponding to the HDD IOPS value, collected at step 102 of Fig. 8, increasing at step 114 of Fig. 8, and further, because the node [storage apparatus] creates a new volume, the volume usage capacity will also increase when new data is added to the new volume) and 
	the selected storage apparatus creates the new volume (step 118 of Fig. 8, the new volume is created on the node [storage apparatus]). 

	Regarding Claim 3, the cited prior art teaches the computer system according to claim 1, wherein the volume usage capacity is an effective size of the volume (by adding a new volume beginning at step 106 of Fig. 8, the effective size of the volume provided the computer is increased by the size of the new volume), and the volume performance requirement is any one of an I/O throughput of the volume and an IOPS of the volume. 
	Regarding Claim 4, the cited prior art teaches the computer system according to claim 3, wherein the feature amount is obtained by adding any one of a logical size of the volume and a read/write ratio of I/O of the volume (the effective size of the volume provided to the customer selecting a new virtual machine deployment will be increased (added to) by the size of the new volume as created in step 106 of Fig. 8).
Regarding Claim 9, the cited prior art teaches the computer system according to claim 1, wherein the storage management device requests each of the plurality of storage apparatuses for a feature amount related to a volume provided by each storage apparatus, and each storage apparatus that has received the request responds to the request of the feature amount related to the volume provided by each storage apparatus (steps 102 and 104 of Fig. 8). 

	Regarding Claim 10, Bianchini teaches a computer system, comprising: 
	a plurality of storage apparatuses that provide a volume to a computer (storage apparatuses corresponding to clusters, C8 L3-14, which provides a virtual machine [volume], C8 L53-64, the computer may be a client as shown in Fig. 12, C20 L52-C21 L8); and a storage management device that manages the plurality of storage apparatuses (the storage management device corresponding to the element that implements the steps of Fig. 11), wherein when a migration source volume of a storage apparatus insufficient in resource among the plurality of storage apparatuses is migrated to another storage apparatus (the source volume corresponding to a disk of a storage apparatus, which may be insufficient in resources at step 266 of Fig. 11), the storage management device selects a storage apparatus in which a difference between feature amounts of a plurality of volumes provided to the computer by each storage apparatus increases as a result of a migration of the migration source volume (step 270 of Fig. 11, the feature amounts corresponding to the “resources” which will increase when a new tenant is deployed at step 270 of Fig. 11, and therefore a difference between the future and old resources will increase), wherein a feature amount is a volume usage capacity and a volume performance requirement in each storage apparatus (volume performance requirement corresponding to the “available resources on the cluster,” step 266 of Fig. 11, which includes CPU resources, C6 L 51, 57, and corresponds to a volume performance requirement,  because the cluster [storage apparatus] may have more storage capacity, the volume usage capacity will also increase when a new cluster is added to the tenant at step 270 of Fig. 11) and the migration source volume is migrated to the selected storage apparatus (step 270 of Fig. 11). 
	Regarding Claim 11, the cited prior art teaches the computer system according to claim 10, wherein any storage apparatus of the plurality of storage apparatuses and the storage management device that manages the plurality of storage apparatuses are configured with the same physical computer (the same physical computer corresponding to cloud controller 12 of Fig. 3). 

	Claim 12 is the method corresponding to the computer system of claim 1, and is rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bianchini in view of Takamatsu et al (US 2010/0125715).
	Regarding Claim 5, the cited prior art teaches the computer system according to claim 1, wherein the storage management device calculates a first distribution of feature amounts of a volume provided by a storage apparatus at a current time (step 104 of Fig. 8) and a second distribution of feature amounts of a volume provided by the storage apparatus in a case where the new volume is created with respect to a group of storage apparatuses having a free resource among the plurality of storage apparatuses (“new HDD IOPS value” at step 112 of Fig. 
	Takamatsu teaches so that when virtual volumes are created, they are assigned to load-balance traffic, and therefore a storage apparatus with the largest difference between current and predicted feature amounts would be created (Paragraph 0015).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the load-balancing of Takamatsu in the cited prior art, as this would aid in load-balancing traffic.
	Regarding Claim 8, the cited prior art teaches the computer system according to claim 1, but does not explicitly teach wherein the storage management device instructs a storage apparatus, having a largest difference between a maximum value or a minimum value of a feature amount of a volume provided by a storage apparatus at a current time and a value of a feature amount of a volume provided by the each storage apparatus in a case where the new volume is created with respect to a group of storage apparatuses having a spare in free resource among the plurality of storage apparatuses, to create a volume, and the storage apparatus that has received the instruction creates the new volume. 
	Takamatsu teaches so that when virtual volumes are created, they are assigned to load-balance traffic, and therefore a storage apparatus with the largest difference between current and predicted feature amounts would be created (Paragraph 0015).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the load-balancing of Takamatsu in the cited prior art, as this would aid in load-balancing traffic.

ARGUMENTS CONCERNING NON-PRIOR ART REJECTIONS/OBJECTIONS
Specification Objections
	Applicant's arguments/amendments with respect to the title have been considered and have overcome the Examiner’s prior objections and thus are withdrawn.

Claim Objections
	Applicant's arguments/amendments with respect to the claim objections of claims 5, 7, and 14 have been considered and have overcome the Examiner’s prior objections and thus are withdrawn.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	
	Applicant’s argument that the cited prior art fails to teach or suggest “wherein a feature amount is a volume usage capacity and a volume performance requirement” has been considered but is not persuasive.
	In claim 1, the examiner has mapped the claimed “storage apparatuses” to nodes of Fig. 5.  When a new volume is created at step 106 of Fig. 8, the feature amount of “HDD IOPS” (corresponding to a volume performance requirement) is increased (step 114 of Fig. 8), and therefore the difference between the new HDD IOPS value and the old IOPS value is increased.  Further, by instantiating a new VM on a node, this creates a new volume, and therefore the feature amount of a volume usage capacity is increased, increasing a difference between the new volume usage capacity and the old usage capacity.  
	Similarly, for claim 10, the examiner has mapped the claimed “storage apparatuses” to clusters, C8 L3-14.  When a tenant is migrated to a new cluster at step 270 of Fig. 11, at least the feature amount of a “CPU resource (C6 L51-57)” (corresponding to a volume performance requirement) will be increased, and therefore the difference between the new CPU resource 
	Therefore, the cited prior art teaches the claims as now recited.


CLOSING COMMENTS
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        SUBJECT MATTER CONSIDERED ALLOWABLE
s 6, 7, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

        CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-5 and 9-13 have been rejected in the application.
      DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:00- 5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571) 272 - 4098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135